DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Gauger on 2/8/22

The application has been amended as follows: 
Claim 23 has been replaced with the following:	“The fantasy league system of claim 21, wherein determining when the fantasy player transaction request is valid comprises determining when the fantasy player transaction request is in compliance with a fantasy league transaction policy.”
Claim 30 has been replaced with the following:	“The method of claim 28, wherein determining when the fantasy player transaction request is valid comprises determining 


Examiner’s Reasons for Allowance
In response to the amendments filed on 1/18/22, claims 21- 34 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 21 & 28.  The prior art fails to disclose or teach a fantasy league system comprising: at least one server operable to communicate over a network with a user device, the user device being remote from the
The closest prior art appears to be Robinson (US Patent pub. 20120270614).  Robinson disclose playing a fantasy sport, where the fantasy sport corresponds to an 
Another related prior art reference appears to be Cohen (US Patent 8,888,584).  Cohen discloses enabling a player to create a fantasy sports team associated with a real-life sports league.  The gaming system enables the player to select one or more real-life athletes who play or have played in that sports league to include on the player's fantasy sports team.  The gaming system enables the player to enter the player's fantasy sports team into a competition in which the player's fantasy sports team competes against one or more other fantasy sports teams that each include one or more of the athletes who play or have played in that sports league.  For each of the fantasy sports teams in the competition, for one or more of the athletes on that fantasy sports team, the gaming system: (a) determines a cumulative simulated performance of that athlete for the competition based at least in part on designated historical performance data of that athlete over a designated period, and (b) determines a cumulative athlete score of that athlete for the competition based on the cumulative 
However, neither Robinson nor Cohen, individually or combined disclose or teach all the recited claim limitations of the independent claims.  Consequently, claims 21-34 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIT PANDYA/Primary Examiner, Art Unit 3649